PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
JENSEN et al.
Application No. 15/036,430
Filed: 13 May 2016
For: OPERATOR-SPECIFIC ADAPTATION OF A MEDICAL ANALYZER USER INTERFACE
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.137(a), filed October 16, 2020, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.  No further petition fee is required.

The application became abandoned for failure to timely file a proper reply to the Final Office action mailed February 15, 2019, which set a three (3) month shortened statutory period for reply.  A two (2) month extension of time pursuant to 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned by statute on July 16, 2019.  The present application, which is a national stage entry of an international application, had not met the requirement of 35 U.S.C. 371(c)(4) in that a compliant inventor’s oath or declaration had been filed for each named inventor prior to the filing of the Request for Continued Examination (RCE) on July 11, 2019.  A Notice of Abandonment was mailed on July 17, 2020.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, in this case a compliant inventor’s oath or declaration for each named inventor, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

 1 above, but lacks item (1).  A compliant inventor’s oath or declaration for each named inventor has not been filed.  On October 16, 2020, petitioner filed a declaration for inventor Jacob Ranselaar Hansen.  The Application Data Sheet (hereinafter “ADS”) filed May 13, 2016, lists Jacob Givskov Hanson as one of the joint inventors.  Because the declaration and the ADS provide two different middle names for inventor Jacob Hansen, the declaration fails to identify the joint inventor executing the oath or declaration by the legal name of record in the application and is considered improper.  Furthermore, on October 16, 2020, petitioner filed a declaration for inventor Jakob Skriver.  However, the signature on the declaration filed for Jakob Skriver is not a proper signature and therefore the declaration of Jakob Skriver is considered improper.2   

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web3 

Any questions concerning this decision may be directed to Petitions Examiner, Jason Olson at (571) 272-7560


Petitions Examiner, OPET                                                                                                                                                   


    
        
            
        
            
        
            
    

    
        1 37 CFR 1.137(b)(4) requires a statement that “the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional.”  Since the statement appearing in the petition varies from the language required by 37 CFR 1.137(b)(4), the statement is being construed as the required statement.  Petitioner must notify the Office if this is not a correct reading of the statement appearing in the petition.
        2 See 37 CFR 1.4. Here, the s-signature of Jakob Skriver lacks the signature being inserted between forward slash marks.
        3 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).